Citation Nr: 0938021	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to 
January 1997.  He died on March [redacted], 2003.  The appellant is 
the Veteran's former spouse on behalf of the Veteran's son, a 
minor.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In August 2007, the case 
was remanded to the AMC/RO for further development.  The 
development has been completed, and the case has bee returned 
to the Board for further action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  At the time of his death, the Veteran was not service 
connected for any disability, nor had he filed for service 
connection for any psychiatric disability during his 
lifetime. 

3.  The Veteran died in March 2003 as a result of a contact 
gunshot wound to the head; the death certificate does not 
list any underlying causes but notes that mental depression 
was a significant condition contributing to death but not 
resulting in the underlying cause.

4.  The record contains no competent medical evidence 
indicating the Veteran's death was related to his active 
service. 

CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the Veteran's 
death; the criteria for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in April 2003, December 2003, May 2005, and August 
2007.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing her claim, and identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in June 
2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the August 2007 correspondence. 

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, under the circumstances of this case, the Board 
finds that any such error does not require a remand because 
the error did not affect the essential fairness of the 
adjudication.  Specifically, the record reflects that any 
defect in formal notice was cured by actual knowledge on the 
part of the claimant because the statements of the appellant 
and her representative throughout the appeal reflect that the 
appellant understood all of the elements of VCAA 
notification.  Statements of the appellant and her 
representative, to include multiple written statements, 
indicate that the appellant is clearly aware of the evidence 
and information required to substantiate a DIC claim.  As 
such, the record reflects that the appellant and her attorney 
had actual knowledge of the information and evidence needed 
to substantiate the claim for service connection for the 
cause of the Veteran's death.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been either requested or obtained.  The 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.


Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  Direct service connection 
may not be granted when the disability was the result of the 
Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2008).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2008).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse, is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. 
§ 3.302(b) (2008).

No compensation shall be paid if a disability is the result 
of a Veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse.  However, it 
has been determined that the amendments do not preclude 
service connection under 38 C.F.R. § 3.310(a) of a substance-
abuse disability that is proximately due to or the result of 
a service-connected disease or injury.  See VAOPGCPREC 2-98, 
VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, alone, will be insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence corroborating the stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2008); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The appellant contends that during service the Veteran 
developed psychiatric problems and was treated for alcohol 
and substance abuse at Fort Bragg.  She avers that after 
service, he sought counseling through various VA and non-VA 
facilities.  She maintains that the psychiatric problems that 
developed in service caused the Veteran's untimely death.  

A death certificate reveals that the Veteran died of a 
contact gunshot wound of the head.  The physician who 
completed the death certificate did not list any underlying 
causes of death, but listed mental depression as an other 
significant condition contributing to death but not resulting 
in an underlying cause.  

A review of the claims folder revealed that the Veteran was 
never service-connected for any disability during his 
lifetime.  He filed for service connection for claimed knee 
and ankle injuries, but never filed a claim for service 
connection for any mental disorder, including PTSD.

Service personnel records show that the Veteran's military 
occupational specialty (MOS) in service was as a parachute 
rigger.  After discharge from active duty, the Veteran served 
in the Army National Guard of North Carolina and the Army 
Reserve until an honorable discharge in June 2002.  Personnel 
records revealed that he was demoted in rank in August 1997 
and October 1997 for being absent without leave (AWOL).

A November 1993 enlistment examination revealed no 
psychiatric abnormalities.  Service treatment records are 
negative for complaint, treatment, or diagnosis of any 
psychiatric disorders, including PTSD.  A review of the 
available service medical records does not include any 
notations regarding mental health counseling.  

The appellant submitted a copy of a certificate indicating 
that the Veteran completed 12 hours of alcohol and drug abuse 
prevention training (ADAPT) in August 1996, while in service.  
It is unclear whether this was mandatory training for the 
Veteran's unit as a whole, or whether the Veteran was ordered 
to undergo this program as treatment for personal problems.  

Associated with the claims folder are copies of the Veteran's 
criminal records from Alexander, Surry and Davie Counties in 
North Carolina.  In June 1994, while in service, he was cited 
for driving while impaired and subsequently found guilty.  In 
July 1994, while in service, he was found guilty of driving 
while impaired in another incident.  During service, in 
October 1995, the Veteran was charged with assault on a 
female (the appellant).  (A military police report from the 
Provost Marshal at Fort Bragg also showed that the Veteran 
was charged with assault on a female [the appellant] and the 
later abandonment of an animal [the couple's dog] in October 
1995.  These local offenses were subsequently dismissed.)  
Following active duty, in March 1998, the Veteran was again 
charged with assault on a female (the appellant).  There are 
other criminal offenses listed through September 2000, but 
these do not involve the appellant, except for charges of 
nonsupport of his spouse in October 1995 and August 1997.

Also found in the claims folder is a November 2000 letter 
signed by the Veteran's mother, who noted that after her son 
became a paratrooper in 1994, he became intense, incessantly 
bit his nails, and had his hair turn gray.  She thought that 
he appeared depressed and in a shell while before service he 
was friendly and easy going, his hair was not gray, and he 
did not incessantly bite his nails.  

Private counseling records dated from December 2000 to 
February 2001 revealed that the appellant sought marriage 
counseling for the couple.  She was subsequently diagnosed 
with an unspecified adjustment disorder and partner 
relational problems.  There is no diagnosis for the Veteran, 
and only the appellant is listed as the client of this 
provider.  

In February 2002, the Veteran was seen at the Asheville, 
N.C., VA Medical Center emergency room, complaining of 
depression and anxiety.  He described witnessing deaths 
during airborne training at Fort Bragg.  He spoke of marital 
problems, including two to three separations from his wife, 
the last in November 2001, and an inability to visit his 5-
year-old son though he had visitation rights.  He also was 
laid off from his electrician's job and living at home with 
his parents.  It was noted that he drank up to a 12-pack of 
alcohol daily after the separation, but that he stopped after 
taking his mother's Xanax two weeks before.  He was noted as 
a social drinker until November 2001 when he began drinking 
heavily.  The physician's assistant on duty assessed 
situational depression, anxiety, and mild PTSD.  The Veteran 
declined admission, and failed to report for a scheduled 
mental health clinic consultation the following month.  

In a December 2004 statement in support of claim, the 
appellant contended that the Veteran's alcohol dependence 
began during service and, as a result, PTSD or depression 
became a secondary condition proximately due to or the result 
of the alcohol dependence.  

The copy of a January 2005 letter from the Veteran's mother 
to the appellant referred to her sense that her son was very 
sad, very wounded, and in great mental pain before he 
committed suicide.

In a signed statement dated in February 2006 and drafted at 
the request of the appellant, Dr. M.A.Mc. asserted that the 
Veteran abused alcohol while in service and continued to 
drink excessively post-service.  Based on information from 
the appellant and the Veteran's mother, the clinical 
psychologist stated that the Veteran was depressed and unable 
to cope with the stress associated with serving in the 
military and as a result of these psychiatric problems he 
started to drink alcohol excessively.  Dr. M.A.Mc. noted that 
if this was correct, the Veteran was self-medicating with 
alcohol for psychiatric difficulties and, therefore, had a 
service-related disability that likely led to his suicide.  
The psychologist also noted that he had been treating the 
appellant during the past year for depression, PTSD, and 
other psychiatric problems.  The February 2006 correspondence 
from Dr. M.A.Mc. revealed that the Veteran committed suicide 
in the presence of the appellant.  

A VA physician reviewed the Veteran's claims folder in May 
2009 and submitted a medical opinion in which he found that, 
aside from alcohol abuse, the Veteran did not show that he 
developed a psychiatric disability while on active duty that 
continued after discharge and culminated in his suicide.  The 
May 2009 VA examiner criticized the February 2002 assessment 
of situational depression, anxiety, and mild PTSD because the 
only symptoms attributable to the entire constellation of 
PTSD symptoms listed in the DSM-IV were anxiety and 
witnessing a traumatic event including the loss of life.  The 
May 2009 VA examiner stated that not enough criteria were 
mentioned in February 2002 to justify a PTSD diagnosis.  The 
May 2009 VA examiner's report also noted the Veteran's 
history of episodic drinking and an episodic pattern of 
impulsive bad judgment and behavior while in service.  Based 
on a review of the claims file, the VA examiner was left with 
a general impression that the Veteran demonstrated he was apt 
to use poor judgment that resulted in various censures during 
service and disruption of his personal life post-service.  
The VA examiner found no evidence to substantiate that the 
Veteran was seen or wanted to be seen for treatment of any 
psychiatric condition, except for the alcohol abuse 
counseling.  

The Board notes that the appellant's representative has 
requested another VA opinion that would discuss and compare 
the Veteran's pre-service and post-service behavior.  
However, the Board finds that the VA examiner adequately 
evaluated and discussed the pertinent evidence of record, 
including any and all documents submitted by and on behalf of 
the appellant.  He discussed in-service and post-service 
behavior, and found only evidence of alcohol abuse.  A 
supplemental opinion is not required.

The record also contains copies of undated letters, cards and 
notes from the Veteran to his wife and mother apologizing for 
his behavior and promising to stop drinking.

Because the Veteran died as a result of suicide, the Board 
must first address the threshold question of whether such an 
act constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1(n), 3.301(c).  As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind, however, is 
incapable of forming intent.

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a mental 
disability.  The only post-service medical evidence 
suggesting a mental disorder is the February 2002 VA 
emergency room record and the opinion letter from Dr. M.A.Mc. 
dated in February 2006.  The Board notes that there is no 
medical evidence that the Veteran had a valid diagnosis of 
PTSD related to his alleged in-service stressors, and there 
is no competent medical evidence that any anxiety or 
depression was due to military service.  

The Board finds that the preponderance of the evidence shows 
the Veteran's cause of death, namely the self- inflicted 
gunshot wound to the head, was a result of mental unsoundness 
because there is no reasonable adequate motive to commit 
suicide shown by the evidence of record.  See 38 C.F.R. 
§ 3.302(b)(2).  None of the evidence suggests the Veteran was 
of sound mind at the time of his death or was otherwise 
capable of forming the intent necessary for self-destruction.  
Accordingly, the Board finds that the Veteran's act of 
suicide does not constitute willful misconduct as defined by 
the regulations and will proceed to analyze the appellant's 
claim on the merits.

While the Board appreciates the appellant's sincerity in her 
belief that the Veteran had a mental disorder due to his 
active service, or had PTSD or depression secondary to 
alcohol dependence originating in service, which ultimately 
led to his suicide, her statements are not competent medical 
evidence of such facts.  The Board notes that a layperson can 
certainly provide an eyewitness account of a Veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).  

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established for VA 
compensation purposes.  The evidence shows the Veteran died 
in March 2003 as a result of a gunshot wound to the head with 
mental depression listed as a significant condition 
contributing to death but not resulting in an underlying 
cause of death.  The Veteran's alcohol use during active 
service may not be considered for compensation purposes.  The 
Board finds that the May 2009 VA medical opinion is 
persuasive that any such alcohol use during service did not 
result in a mental disorder during service that either caused 
or contributed to the Veteran's death.  The May 2009 opinion 
is shown to have been based upon a review of the complete 
record and to have been based upon adequate medical 
rationale.  The physician specifically found that there was 
no development of a psychiatric disability while on active 
duty that continued after discharge and culminated in the 
Veteran's suicide.  The evidence of record also shows that 
the Veteran never sought treatment for PTSD, and only sought 
treatment for anxiety or depression once in February 2002 
when he visited the emergency room of a VA facility, five 
years after his discharge from active duty.  Further, the 
record is clear that the Veteran never participated in 
combat.  His alleged in-service PTSD stressors, the deaths of 
fellow service members at Fort Bragg's parachute jump, are 
not corroborated in the record.  Those Veterans who did not 
participate in combat cannot be service-connected for PTSD 
without a diagnosis of PTSD based on verified stressors.  See 
38 C.F.R. § 3.304(f) (2008).  

The Board further finds that the February 2006 opinion of Dr. 
M.A.Mc. warrants a lesser degree of probative weight than the 
May 2009 VA medical opinion.  While Dr. M.A.Mc. treated the 
appellant for psychiatric problems, he conceded in his 
written statement that he had never met the Veteran and that 
his "considerable knowledge" of the Veteran's situation 
arose out of his treatment of the appellant.  Further, Dr. 
M.A.Mc.'s opinion is not shown to have been based upon any 
review of any other evidence of record, nor to have included 
any rationale in support of the statements indicating that 
the Veteran's depression and alcohol abuse were related to 
each other and to the Veteran's period of military service.  
The Board further finds that the use by Dr. M.A.Mc. of the 
phrase "if this is correct" is too speculative to be of any 
probative value in support of an opinion that the Veteran 
self-medicated with alcohol for psychiatric difficulties in 
service.  The Court has held that medical opinions stating 
only the possibility of medical causation are too general and 
inconclusive to support a claim.  Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).

Moreover, the appellant's assertions that the Veteran's 
behavior was based upon symptoms of PTSD are unfounded, 
particularly because the Veteran was never treated for or 
properly diagnosed with PTSD.  Additionally, attributing the 
Veteran's actions to a psychiatric disability for which he 
was not service-connected would require leaps of reasoning 
and judgment that the Board cannot make.  Except for one 
assessment of a physician's assistant in a VA emergency room 
years after discharge, there is nothing in the medical record 
indicating that the Veteran suffered from PTSD.  Even if the 
diagnosis of PTSD were accepted, the examiner did not provide 
a statement as to the etiology of the PTSD, whether military 
or civilian.  Moreover, there is no medical evidence in the 
record that any anxiety or situational depression was due to 
his period of service.  The Board finds that the post-service 
treatment record provides evidence against this claim as it 
fails to show or indicate that the Veteran's health care 
providers, during the Veteran's lifetime, believed that there 
was a connection between his problems and service.  In 
addition, there is no evidence of record that any mental 
disorder was proximately caused by or proximately aggravated 
by alcohol abuse.  Also of note, the death certificate 
specifically noted that mental depression contributed to the 
Veteran's death but was not an underlying cause.  Therefore, 
there is no indication in the record that PTSD or any other 
mental disorder was either the principal or a contributory 
cause of the Veteran's death.  38 C.F.R. § 3.312(a). 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274  
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  Therefore, the Board finds 
that entitlement to service connection for the cause of the 
Veteran's death is not warranted.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


